UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT



                              No. 96-6863



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

            versus

LAMARK M. FOGLE, a/k/a Big Mark,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-96-79, CA-96-216)


Submitted:    October 3, 1996               Decided:   October 15, 1996


Before ERVIN, LUTTIG, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Lamark M.   Fogle, Appellant Pro Se. William Neil Hammerstrom, Jr.,
OFFICE OF   THE UNITED STATES ATTORNEY, Alexandria, Virginia; John
Granville   Douglass, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia,   for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988), amended by Antiterrorism and Effective
Death Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat. 1214,

motion. We have reviewed the record and the district court's opin-

ion and find no reversible error. Accordingly, we deny a certifi-

cate of appealability and dismiss substantially on the reasoning of

the district court. United States v. Fogle, Nos. CR-96-79; CA-96-
216 (E.D. Va. May 10, 1996); see Hill v. Lockhart, 474 U.S. 52

(1985). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2